Case: 19-10917    Date Filed: 11/26/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10917
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:18-cr-00019-PGB-LRH-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                     versus

CHRISTIAN DIOR BOB,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 26, 2019)

Before NEWSOM, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
                Case: 19-10917       Date Filed: 11/26/2019       Page: 2 of 4


       Christian Bob appeals the district court’s imposition of a 24-month sentence

for possessing 15 or more counterfeit credit cards. He argues that the sentence is

substantively unreasonable given the district court’s 10-month upward variance

from Bob’s calculated Guidelines’ range. After review of the record, we affirm.

       Bob and codefendant Kendal Mitchell were indicted for possessing 15 or

more counterfeit and unauthorized access devices, in violation of 18 U.S.C.

§ 1029(a)(3), and for possessing device-making equipment, in violation of 18

U.S.C. § 1029(a)(4). Bob pleaded guilty to possessing the unauthorized access

devices.

       While the statutory maximum was 120 months, Bob’s presentence

investigation report calculated a Guidelines’ range of 8–14 months, given Bob’s

offense level of 10 and criminal history category of II. Bob did not object to the

presentence investigation report or the district court’s adoption of the report at

sentencing. Bob also did not object to the court’s upward variance. We therefore

review the substantive reasonableness of his sentence, the only claim he raises in

this appeal, 1 for plain error. United States v. Bacon, 598 F.3d 772, 777 (11th Cir.

2010) (citation omitted).



1
 Bob’s brief makes a passing reference to what appears to be a procedural reasonableness claim,
but makes no argument on the issue. Therefore, it is not properly before this Court. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014); United States v.
Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (“[A] party seeking to raise a claim or issue
on appeal must plainly and prominently so indicate.”).
                                               2
              Case: 19-10917     Date Filed: 11/26/2019    Page: 3 of 4


      After extensive consideration of Bob’s personal characteristics—including a

difficult childhood marred by parental abandonment and childhood illness—as

well as the sentencing factors in 18 U.S.C. § 3553(a), the district court determined

that “the need for the sentence to reflect how serious this crime is and to

adequately deter [Bob] from future criminal conduct” necessitated an above-

Guidelines range. This was particularly so, the district court held, given that his

codefendant Mitchell had received a 30-month sentence. On appeal, Bob now

argues that the consideration of Mitchell’s sentence—which was based in part on

Mitchell’s criminal history unrelated to the credit card fraud—resulted in a

substantively unreasonable sentence.

      As we have explained in prior cases, a codefendant’s sentence can be

considered in an effort to “avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(a)(6); see also United States v. Owens, 464 F.3d 1252, 1255

(11th Cir. 2006) (considering the argument that a sentence was substantively

unreasonable compared to codefendants’ shorter sentences). Far from improperly

penalizing Bob for Mitchell’s unrelated criminal history, the court imposed a

sentence “less than Mr. Mitchell” precisely because he did not participate in

Mitchell’s unrelated “fraud that predated this” credit-card scheme. The fact that

the district court discussed Mitchell’s sentence at length does not render the


                                          3
              Case: 19-10917     Date Filed: 11/26/2019    Page: 4 of 4


resulting sentence substantively unreasonable. “The district court must evaluate all

of the § 3553(a) factors, but it may attach great weight to one factor over others.”

United States v. Dougherty, 754 F.3d 1353, 1361 (11th Cir. 2014) (quotation

omitted). The weight to be given each § 3553(a) factor is within the district court’s

sound discretion. United States v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013).

      After considering the sentencing factors set forth in 18 U.S.C. §§ 3551 and

3553, the district court concluded that a 24-month sentence was warranted. It

found “this sentence [ ] sufficient but not greater than necessary to comply with the

statutory purposes of sentencing.” We do not presume that a sentence outside the

Guidelines’ range is unreasonable, and this is not the rare case in which we will

reverse the district court’s reasoned conclusion that the § 3553(a) factors justified

the extent of the variance. See United States v. Turner, 626 F.3d 566, 573–74

(11th Cir. 2010) (citation omitted).

      AFFIRMED.




                                          4